Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-21 directed to an invention non-elected without traverse.  Accordingly, claims 19-21 have been cancelled.

Allowable Subject Matter
Claims 1-3 & 5-18 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure comprising: a raised extrinsic base having a stepped configuration and separated from and aligned to the emitter; wherein the raised extrinsic base is composed of semiconductor material and part of the raised extrinsic base is on a same level as the epitaxial film.
The most relevant prior art reference due to Dunn et al. (Pub. No.: US 2014/0217551 A1) substantially discloses a structure comprising:								a sub-collector region (Par. 0013, Fig. 8 - sub-collector 20);					a collector region above the sub-collector region (Par. 0013, Fig. 8 - collector 18);			an intrinsic base region composed of intrinsic base material located above the collector 
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 						However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.
Regarding Claims 2-3 & 7-11: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 5: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure comprising: a part of the raised extrinsic base is on a same level as the epitaxial film.
The most relevant prior art reference due to Dunn et al. (Pub. No.: US 2014/0217551 A1) substantially discloses a structure comprising:								a sub-collector region (Par. 0013, Fig. 8 - sub-collector 20);					a collector region above the sub-collector region (Par. 0013, Fig. 8 - collector 18);			an intrinsic base region composed of intrinsic base material located above the collector region (Par. 0015, Figs. 7-8 – intrinsic base region 22);							an emitter located above and separated from the intrinsic base material (Par. 0047-0049, Figs 7-8 – emitter 74 is separated from the intrinsic base material 22 by semiconductor material 58); 													a raised extrinsic base having a stepped configuration and separated from and aligned to the emitter (Par. 0040, Fig. 7-8 – raised extrinsic base 46; part of the extrinsic base 46 which is in the cavity, i.e. 47 and the part of the extrinsic base which is not in the cavity together creates a stepped configuration); wherein										the intrinsic base material is vertically separated from the emitter by an epitaxial film (Par. 0047-0049, Figs 7-8 – epitaxial film 58),							the raised extrinsic base is separated from the emitter by the epitaxial film which is directly under the emitter (Par. 0047-0049, Figs 7-8), and 							the raised extrinsic base is composed of semiconductor material (Par. 0040)

However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 5 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 5 is deemed patentable over the prior arts.

Regarding Claim 6: this claim is allowed because of their dependency status from claim 5.

Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure comprising: an extrinsic base self-aligned to the emitter and separated from the emitter by the epitaxial film; and an extrinsic base formed directly on the intrinsic base and on part of the epitaxial film, the extrinsic base having a stepped portion.
The most relevant prior art reference due to Dunn et al. (Pub. No.: US 2014/0217551 A1) substantially discloses a semiconductor device, comprising:						a sub-collector region (Par. 0013, Fig. 8 - sub-collector 20);					a collector region above the sub-collector region (Par. 0013, Fig. 8 - collector 18);			an intrinsic base above the collector region (Par. 0015, Figs. 7-8 – intrinsic base region 22);												
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 12 is deemed patentable over the prior arts.

Regarding Claims 13-18: these claims are allowed because of their dependency status from claim 12.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/25/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812